DETAILED ACTION
Response to Amendment
The amendment filed on 05/05/2022 has been entered.  Claims 16-32 remain in the application.  Claims 16, 17 and 23-30 have been amended.  Applicant’s amendments to the independent claim 16 and dependent claims 23-30 have overcome all the rejections previously set forth in the Non-Final Office Action mailed 11/05/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Benjamin M. Halpern on June 15, 2022.  
Claims 1-15 and 33-36 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of respective claims 1-15 and 33-66 directed to respective “drawn to forming a fibrous web” and “drawn to a papermaking machine” non-elected without traverse.  Accordingly, claims 1-15 and 33-66 are cancelled.

Allowable Subject Matter
Claims 16-32 are allowed.   
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed, because the prior art does not disclose or suggest:   A papermaking machine comprising: a forming section configured to form a nascent fibrous web, the forming section comprising a nip formed between two rolls comprising a forming roll and a single fabric that is a structured fabric that wraps around the two rolls, the structured fabric configured to receive a fiber slurry deposited from a headbox so as to form the nascent web; a first drying section into which the nascent web travels on the structured fabric after separation of the structured fabric from the forming roll; and a dry end section after the first drying section through which the nascent web travels after being transferred from the structured fabric, wherein the papermaking machine is devoid of any belts or fabrics other than the structured fabric.
Claims 17-32 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's amendment to independent claim 16 and dependent claims 17 and 23-30 have overcome the rejection under 35 USC 103 previously set forth in the Non-Final Office Action of 11/05/2021.
The closest prior art to independent claim 16 was James E. Sealey et al. (US 20180073195 A1).     
Regarding claim 16, Sealey discloses a method of forming a fibrous web using a structured fabric as the outer wire.  A method for producing absorbent structures by directly forming and draining a nascent web through a structured fabric.  Sealey on para [0005-0006] discloses: a method comprises of providing a fiber slurry; depositing the fiber slurry between an inner forming wire and an outer forming wire, wherein the outer forming wire comprises a structured fabric and the inner forming wire contacts a segment of a forming roll; and rotating the forming roll so that the fiber slurry moves into contact with the structured fabric. (Emphasis added).      
However, Sealey fails to disclose a forming section configured to form a nascent fibrous web, the forming section comprising a nip formed between two rolls comprising a forming roll and a single fabric that is a structured fabric that wraps around the two rolls, the structured fabric configured to receive a fiber slurry deposited from a headbox so as to form the nascent web.  Stated differently,  Sealey does not disclose a papermaking machine that is devoid of any belts or fabrics other than the structured fabric.      
As noted hereinbefore, claims 17-32 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748